Straup, C. J.
(concurring). I concur in the result affirming the judgment. What principally causes our disagreement relates to the action of the court overrulling the objection to the question propounded to the witness McHugh. I think no error was committed in the ruling. McHugh was a brakeman on the train going north. He saw the train running south approaching the deceased. He saw the deceased walking toward and standing near the track. He Saw, what was apparent to any one seeing what he saw, the perilous situation of the deceased. He swung his arms and shouted to attract the attention of the engineer of the *498approaching train, and also of the boy. He further testified that he apparently attracted the attention of the engineer, for the train slowed down, but ran on and hit the boy; that the train, on which the witness was, stopped a little before the other train ran over the deceased; that as soon as that happened it also stopped; and that the witness then a few car lengths away, immediately went up to the engineer, who was standing in the gangway, and said: “You have done a damn fine job. Why didn’t you stop before you ran over him?” From the situation disclosed by the evidence, the question propounded to the witness apparently called for something which might well be of the res gestae. That is, it cannot be said that the main transaction had so completely ended that the question propounded could not call for a declaration or statement prompted by or made under the immediate and present influences of the principal transaction or main event, and so related thereto as to characterize or explain it. It is well settled that it is not error to overrule an abjection to a question when the answer may or may not be admissible. This is conceded; but it is said that the trial court, when the ruling was made, had before it the answer which the witness had made at a former trial in response to a similar question, and that the court therefore knew what answer the witness would make if permitted to answer. The record shows that the answer made by the witness at the former trial was shown to the court. But the question which was propounded to the witness and the answer which was made by him at the former trial is not in the record. I therefore do not know what the answer was that the court looked at. I cannot assume that the witness answered the same at both trials. We know witnesses frequently do not do so. Whatever presumptions in that regard may be indulged,.those which are in favor of, and not those against, the ruling ought to be indulged. Appellant has the burden of specifically showing the alleged error by the record, not by presumptions or inferences.
Furthermore, I think the answer was properly received under the res gestae rule. It is said that it was not proper *499(1) because the declaration, was that of a bystander or observer, and not that of an actor or participant, or of one connected with the preceding circumstances or transactions to which the declaration related, and (2) because the declaration was a mere criticism, or comment, or opinion, of the declarant, and that, too, of a bystander or mere observer. The general limitations of the res gestae rule, so fay as necessary here to be noticed, are: (1) The declaration or utterance must be spontaneous or instinctive; (2) it must relate to or be connected with a main or principal event or transaction itself material and admissible in evidence; and (3) it must have been the result or product, the outgrowth, of the immediate and present influences of the main event, or preceding- circumstances, to which it relates, and it must be contemporaneous with it and tend to explain or elucidate it.
The declarant here witnessed the entire occurrences and happenings of the main event — the accident. -He saw the movements of the train, the movements and position of the boy, and the collision. What he saw prompted and induced what was done by him. It as well prompted and induced what was said by him. Both were produced by the immediate influences of the preceding circumstances — the main event. Both related to and tended to elucidate or explain the main event, which, of course, was itself material and admissible in evidence. I cannot see how what was done by the declarant can be received, but what was- said l>y him rejected. Both occurred about the same time and were equally related to, and were prompted and induced by the present and immediate influences of, the main event. True, the declaration was made just after the boy was run over; the declarant testified, “just as soon &É it happened.” But it was the immediate present influence of the happening of that fact which prompted the declaration and to which it-related, which it tended to explain or characterize. Whatever grounds for difference of opinion may have arisen in cases as to whether the declaration was contemporaneous or coincident with the main event or transaction, I see no ground for such difference here. The -two were as nearly eontem-*500poraneous as two things could well be. As many times explained by the courts, the word “contemporaneous” is not taken literally, and that time is not the real governing factor in the determination, but is only important in determining whether the statement was spontaneous and intimately connected with the main transaction, and was prompted or produced by its immediate and present influences. I have no doubt that the declaration here was the natural and spontaneous outgrowth of the main event or preceding circumstances, to which it related and tended to explain, and that their relation to each other was of immediate cause and effect, and that the declaration was an instinctive and un-meditated utterance made while the impressions produced by the main event had full possession of the declarant’s mind. A declaration made under such circumstances is, I think, admissible, whether made by an actor or participant or by one otherwise connected with the main event or transaction, or by a bystander or observer who witnesses or observes happenings and occurrences of the transaction or event. And to that effect are the text-writers and cases generally.
Says Mir. Wigmore, in his work on Evidence (volume 3, sec. 1755) :
“That nervous excitement which renders an utterance admissible may exist equally for a mere bystander as well as for the injured or injuring person, and therefore the utterance of either, concerning what they observed, are equally admissible. ... In a few courts, the declarations of a mere bystander have been excluded. But, in the greater number, no such discrimination is made — assuming, of course, that the bystander’s declarations relate only to that which has come under his observation.”
Mr. Elliott, in his work on Evidence (volume 1, sec. 550), says: “Declarations of bystanders may be so connected with the transaction as to characterize and be part of it. When this is the case they are admitted on the same theory as if they they had been made by one of the actors.” To the same effect is 1 Whart. Ev. sec. 260, and 11 Ency. Ev. p. 337.
*501In notes to tbe case of Louisville R. Co. v. Johnson, reported in 20 L. R. A. (N. S.) 133, where many cases on this question are collated and reviewed, I think it is very clearly shown that the weight of authority is to the effect that exclamations and declarations of bystanders or observers, who witness or observe the transaction or event to which the declarations relate, are admissible as of the res gestae, if, of course, made spontaneously or -instinctively, and are otherwise shown to be admissible under the .rule. I know expressions may be found in some cases, frequently dicta, that to admit a declaration in evidence as part of the res gestae the declarant himself must in some way be connected with or related to the transaction, and that it is not enough that he be a mere observer of or witness to the transaction. But the text-writers, and the courts generally, say, as does Mr. Elliott, that it is the declaration, not the declarant, that must be related to, or connected with, the transaction. It is the declaration, not the declarant, which is required to be the product, the outgrowth, of the transaction. Of course, .there must, in any case, be a sufficient showing that the statement or declaration related to or was connected with the transaction, and was prompted by its immediate and present influences, and was made under such circumstances that its spontaneity is assured. A condition of nervous excitement may be as readily produced in one witnessing or observing the occurrences of a transaction as is an actor or a participant therein, and the one, as well as the other, may be prompted by the natural and immediate influences of the transaction, to spontaneously and instinctively declare or exclaim something relating to and explaining it. Indeed, as said in the notes to the case of Louisville R. Co. v. Johnson, 20 L. R. A. (N. S.) 134:
“It would seem that the apparently involuntary, spontaneous, and contemporaneous declarations or exclamations of a bystander who had just witnesses an accident or affray in which he had otherwise no part or connection would be entitled to greater credence than similar exclamations or declarations by one who was an actor or participant therein, and who might therefore have had an interest in giving a particular *502aspect or color to the event, because of the greater probability in the former ease than in the latter that the exclamations or declarations which were in appearance spontaneous and involuntary were in fact such, and not the product of rapid reflection and consideration.”
If, as the courts and the test-writers say, the test of admissibility of a declaration, as of the res gestae, is whether the declaration is the result of the transaction talking through the declarant, or the declarant talking about the transaction, then what does it matter whether the transaction talks or speaks through the passive instrument of an actor or participant therein, or of one witnessing or observing the transaction? These views are not in conflict with the case of Ganaway v. Salt Lake Dramatic Ass’n, 17 Utah, 37, 50 Pac. 830. There the court held the statements of the “onlookers” not instinctive, but mere expressions of opinions with respect to the legal authority of the officer to eject and arrest the plaintiff. The court (there approvingly quoted from Wharton that “exclamations of bystanders, if instinctive, are in like manner admissible” as those of actors or, participants.
Of course “mere comments or criticisms by bystanders” are not admissible under the rule. Nor are the comments and criticisms of actors or participants admissible. They are inadmissible, not because made by a bystander, though a witness to, or an observer of, the transaction, but on the ground that they are not spontaneous or instinctive utterances prompted or caused by the immediate and present influences of the transaction. In other words, they are ordinarily the result of the declarant talking about the transaction, and not the transaction talking through the declarant, and oftentimes do not even tend to explain or illustrate it. And for the same reasons, oftentimes, mere opinions of the declarant, whether an actor or a participant or an observer, are likewise inadmissible under the rule. An opinion expressed by a declarant in the course of a mere conversation and as the result of it, or of reflection or afterthought, though at the scene of the transaction and immediately after *503it happened, would not be admissible as a part of the res gestae. Neither would any other remark or declaration made under such circumstances. They are not, in such case, the outgrowth of the transaction to which they relate, but of the conversation or reflection; and hence are not part of the res gestae. But if the declaration is the spontaneous or instinctive utterance of the declarant, and was produced by the immediate and present influences of the transaction before there was time to reflect, contrive or misrepresent, and was rendered, as said by Mr. Wigmore, “while the. nervous excitement may be supposed still to dominate and the reflective powers to be yet in abeyance,” then the declaration is admissible, though it is partially or wholly the expression of an opinion or conclusion.
I may again observe that when the declarant is but the passive instrument through which ithe event itself speaks, it doee not matter whether it speaks in pious or impious language, or exclaims an opinion or conclusion, or a fact. iOf course, the opinion, or conclusion, like any other declaration, to be admissible under the rule, must tend to explain or elucidate the main event or transaction. The fact that the declaration is in form a conclusion or opinion may be important in determining whether the declaration or utterance was spontaneous or instinctive, or was the result of reflection or afterthought, and whether it tended to explain or characterize the transaction. But if the declaration has all other essentials rendering it admissible under the rule, it is not to be rejected because it expresses an opinion or conclusion. And to that effect is the weight of authority (11 Ency. Ev. 318.) and the case of Wilson v. Southern Pac. Co. 13 Utah, 352, 44 Pac. 1040, 57 Am. St. Rep. 766. There, within three minutes after the collision, the plaintiff walking over to a switchman, and, addressing him, asked, “Who is to blame for this?” The switchman replied, “It was the engineer.” Notwithstanding the contention made that the statements were a subsequent narrative of the event and expressions of opinion as to how it occurred, etc., this court said that they were “the immediate expressions brought into *504play by the occurrences of the occasion.” witb wbicb they were connected^ and were properly received as a part of the res gestae
Though it may, therefore, be said that a portion of the declaration here was the statement of an opinion or conclusion, nevertheless that alone did not render it inadmissible. A statement or declaration of a conclusion or opinion, assuming, of course, that it was made spontaneously or instinctively and relating to the main event, may explain or characterize the transaction out of which it grows, and to which it relates, quite as well as a spontaneous statement or declaration of facts. This is well illustrated in the case of Johnson v. State, 8 Wyo. 494, 58 Pac. 761, where the deceased, immediately after the shooting, and upon being ashed how it occurred, said the defendant “shot me, but he did not intend to do it.” In State v. Sloan, 47 Mo. 604, where the deceased, while the surgeons were dressing his wounds, said to them that the defendant “ was not in fault.” In Shotwell v. Commonwealth (Ky.), 68 S. W. 403, where the deceased said, “I am shot all to pieces for nothing that I have done to be killed for.” In Fuller v. State (Tex. Cr. App.), 48 S. W. 183, where the deceased said that the defendant “shot me for forty cents.” In Selby v. Commonwealth (Ky.), 80 S. W. 221, where, in an affray, one who grabbed the pistol,- whereupon it was discharged, killing a member of the party, said, “Boys, you see that it was an accident.” In Young v. State, 149 Ala. 16, 43 South, 100, where in an affray, the deceased was shot, and the defendant and the crowd had ran away, a bystander and an observer said: “Come back, it was an accident.” In People v. McArron, 121 Mich. 1, 79 N. W. 944, where one who witnessed an affray, immediately after its occurrence, said, “Now, see what you have done!” In State v. Kaiser, 124 Mo. 651, 28 S. W. 182, where a bystander, while the assailants were still in sight just after leaving their victim, said: “Hurry up! They have about killed this man.” In Cross Lake Logging Co. v. Joyce, 83 Fed. 989, 28 C. C. A. 250, where the plaintiff, within a moment after the accident, *505addressing tbe superintendent, said, “I wouldn’t have lost my leg if you bad done as you agreed to and put another man in bis place.” In Coll v. Easton Transit Co., 180 Pa. 618, 37 Atl. 89, where an employee of tbe company whose ear ran over and killed the deceased said to a bystander, “I did not have time to get him off.” In Omaha & R. V. Co. v. Chollette, 41 Neb. 578, 59 N. W. 921, where a passenger was injured by tbe sudden starting of tbe train as be was alighting, tbe brakeman said, “It beats bell they cannot stop long enough to let people get off.” In Trumbull v. Donahue, 18 Colo. App. 460, 72 Pac. 648, where a brakeman, seeing a passenger’s injured band, said to tbe conductor, “Look what this door has done to this man’s band.” In Elledge v. Railway Co., 100 Cal. 282, 34 Pac. 720, 852, 38 Am. St. Rep. 290, where a cliff of rock fell, tbe foreman, when it came down, and tbe plaintiff and others were buried in tbe debris said, “My God! I expected that.” In Roberts v. Port Blakely Mill Co., 30 Wash. 25, 70 Pac. Ill, where tbe superintendent of tbe railroad, who arrived about three hours after tbe occurrence of tbe wreck, and in looking at tbe flanges, said: “This puts me in a devil of a fix. I can’t be putting new wheels under tbe cars all tbe time. If tbe company use any more Tacoma wheels, I will not work any longer for them.” In International & G. N. R. Co. v. Bryant (Tex. Civ. App.), 54 S. W. 364, where tbe engineer, shortly after tbe accident, said, “If be bad not applied bis air be would have killed tbe whole business.”
These cases are not cited, as erroneously assumed by Mr. Justice McCarty, to show the admissibility of declarations of bystanders or observers. I have already, in this opinion, expressed my views on that question, in support of which I cited, quoted from, and relied upon tbe text-writers, tbe cases cited by them, and those collected and reviewed in tbe notes found in 20 L. R. A. (N. S.) 133. Tbe last cases here cited by me are not cited in support of such a question,but, as stated, in my opinion, in support of my views that a declaration having all other essentials to render it admissible under tbe res gestae rule is not to be rejected because it is *506in the nature of an opinion or conclusion, and that such a declaration may quite as well explain or characterize the main event to which it relates as a declaration of fact. In all these cases, cited by me in support of such views, the declarations were admitted as a part of the res gestae; and in all of them, some more than others, the declarations were of the nature of either conclusions or opinions. They tended, however, to explain or characterize the transactions to which they related. So did the declaration here, though blunt and emphatic as a portion of it was.
Furthermore, the portion of the declaration, “Why did’nt you stop, before you ran over him ?” certainly is not an expression of an opinion or conclusion. And since the question was proper, if there was any portion of the answer which was not proper, a motion to strike that which was improper ought to have been made.
The question is asked that had a bystander (one who witnessed or observed the accident) or the engineer declared to the effect that the boy stepped immediately in front of the moving train, and that the accident was unavoidable, would that have been res gestae? If such statements had been made, and were spontaneous and instinctive utterances prompted by the immediate and present influences of the accident, and were not the result of reflection or design, and were not mere narratives (as some of the statements put by my associate seem to be), I readily answer it in the affirmative, and to that effect are. the cases: Little Rock Ry. & El. Co. v. Newman, 77 Ark. 599, 92 S. W. 864; Kansas City So. Ry. Co. v. Moles, 121 Fed. 351, 58 C. C. A. 29; M. K. & T. Ry. Co. v. Vance (Tex. Civ. App.), 41 S. W. 167; Keyser v. C. & G. T. Ry. Co., 66 Mich. 390, 33 N. W. 867; Springfield Con. Ry. Co. v. Welsch, 155 Ill. 511, 40 N. E. 1034; Hermes v. C. & N. W. R. Co., 80 Wis. 590, 50 N. W. 584, 27 Am. St. Rep. 69. It was so held in the cited case of Louisville R Co. v. Johnson, supra, where the statement of the motorman operating the car which ran over and killed the deceased that, “I seen his face and all, and tried to make the stop, but couldn’t make it,” was held *507properly received', but that tbe remark of the conductor to the motorman, “Keep your damned mouth still, and don’t make any statement until you are called upon to make it,” was improperly received because “it did not illustrate or explain how or what caused the accident,” and “was an idle speech that had no connection with the case, and did not throw any light on any phase of it.”
Whether the declarations make for or against one party or the other to the cause is not a determinative feature of their admissibility. They are alike admissible at the instance of either party. It is not essential that they be deserving. If shown to be admissible under the rule as stated, they may be received, though they might be wholly self-serving were they made under other circumstances. The basis of the rule is not admissions against interest, but trustworthiness of the statements, provable, not as the testimony of the declarant, but as a part of the transaction itself, like any other material fact or evidentiary detail.
I think no error was committed in the ruling complained of, and therefore concur in the judgment of affirmance.